


Exhibit 10.1
INCOME TAX RECEIVABLE AGREEMENT
Dated as of September 30, 2015

--------------------------------------------------------------------------------

Table of Contents
ARTICLE I
DEFINITIONS.................................................................................................................................1
Section 1.01.
Definitions....................................................................................................................1

Section 1.02.
Terms
Generally............................................................................................................7

ARTICLE II DETERMINATION OF REALIZED TAX
BENEFIT...................................................................8
Section 2.01.
Pre-IPO
NOLs..............................................................................................................8

Section 2.02.
Tax Benefit
Schedule...................................................................................................8

Section 2.03.
Procedures;
Amendments.............................................................................................8

ARTICLE III TAX BENEFIT
PAYMENTS........................................................................................................9
Section 3.01.
Payments......................................................................................................................9

Section 3.02.
No Duplicative
Payments...........................................................................................10

ARTICLE IV
TERMINATION..........................................................................................................................10
Section 4.01.
Termination, Early Termination and Breach of
Agreement........................................10

Section 4.02.
Early Termination
Notice............................................................................................12

Section 4.03.
Payment upon Early
Termination...............................................................................12

ARTICLE V LATE PAYMENTS AND COMPLIANCE WITH
INDEBTEDNESS........................................13
Section 5.01.
Late Payments by the
Corporation.............................................................................13

Section 5.02.
Compliance with
Indebtedness...................................................................................13

ARTICLE VI NO DISPUTES: CONSISTENCY:
COOPERATION.................................................................14
Section 6.01.
The Stockholders Representative’s Participation in the Corporation’s Tax
Matters..14

Section 6.02.
Consistency.................................................................................................................14

Section 6.03.
Cooperation.................................................................................................................14

ARTICLE VII
MISCELLANEOUS...................................................................................................................15
Section 7.01.
Notices........................................................................................................................15

Section 7.02.
Counterparts................................................................................................................16

Section 7.03.
Entire
Agreement........................................................................................................16

Section 7.04.
Governing
Law...........................................................................................................16





--------------------------------------------------------------------------------




Section 7.05.
Severability.................................................................................................................16

Section 7.06.
Successors; Assignment; Amendments;
Waivers.......................................................16

Section 7.07.
Resolution of
Disputes................................................................................................17

Section 7.08.
Reconciliation
Procedures..........................................................................................18

Section 7.09.
Withholding................................................................................................................19

Section 7.10.
Affiliated Corporations; Admission of the Corporation into a Consolidated Group;
Transfers of Corporate
Assets.....................................................................................19

Section 7.11.
Confidentiality............................................................................................................20

Section 7.12.
Appointment of Stockholders
Representative............................................................20

Section 7.13.
Conflicting
Agreements..............................................................................................22

Annex A List of Stockholders (and Applicable
Percentages)...........................................................................33









ii



--------------------------------------------------------------------------------




This INCOME TAX RECEIVABLE AGREEMENT (as amended from time to time, this
“Agreement”), dated as of September 30, 2015, is hereby entered into by and
among Surgery Partners, Inc., a Delaware corporation (the “Corporation”), H.I.G.
Surgery Centers LLC, a Delaware limited liability company (the “Stockholders
Representative,” in its capacity as such), the persons listed on Annex A hereto
(each a “Stockholder” and collectively the “Stockholders”) and each of the
permitted successors and assigns thereto.
RECITALS
WHEREAS, prior to the IPO, the Stockholders transferred 100% of their equity
interests in Surgery Center Holdings, LLC, a Delaware limited liability company
to the Corporation in exchange for capital stock of the Corporation;
WHEREAS, pursuant to the IPO, the Corporation will become a public company;
WHEREAS, after the IPO, the Corporation and its Subsidiaries (collectively, the
“Taxable Entities” and each a “Taxable Entity”) will have Pre-IPO NOLs;
WHEREAS, the Pre-IPO NOLs and the Imputed Interest may reduce the reported
liability for Taxes that the Taxable Entities might otherwise be required to
pay;
WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Pre-IPO NOLs and Imputed Interest on the liability
for Taxes of the Taxable Entities.
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01. Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings.
“Advisory Firm” means (i) Ernst & Young LLP or (ii) any other law or accounting
firm that is (A) nationally recognized as being expert in Tax matters and (B)
that is agreed to by the Corporation and the Stockholders Representative.
“Advisory Firm Letter” means a letter from the Advisory Firm stating, as
applicable, that the relevant Schedule, notice, or other information to be
provided by the Corporation to the Stockholders Representative and all
supporting schedules and work papers were prepared in a manner consistent with
the terms of this Agreement and, to the extent not expressly provided in this
Agreement, on a reasonable basis in light of the facts and applicable law in
existence on the date to which such Schedule, notice or other information
relates.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
“Agreed Rate” means LIBOR plus 300 basis points.
“Agreement” is defined in the preamble of this Agreement.
“Amended Schedule” is defined in Section 2.03(b) of this Agreement.
“Applicable Percentage” means, with respect to any Stockholder, the percentage
set forth opposite such Stockholder’s name on Annex A, as amended from time to
time to reflect any Permitted Assignment.
“Bankruptcy Code” means Title 11 of the United States Code.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
“Change of Control” means:
(i)    a merger, reorganization, consolidation or similar form of business
transaction directly involving the Corporation or indirectly involving the
Corporation through one or more intermediaries unless, immediately




--------------------------------------------------------------------------------




following such transaction, more than 50% of the voting power of the then
outstanding voting stock or other equity securities of the Corporation resulting
from consummation of such transaction (including any parent or ultimate parent
corporation of such Person that as a result of such transaction owns directly or
indirectly the Corporation and all or substantially all of the Corporation’s
assets) is held by the existing equityholders of the Corporation (determined
immediately prior to such transaction and related transactions); or
(ii)    a transaction in which the Corporation, directly or indirectly, sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to another Person other than an Affiliate; or
(iii)    a transaction in which there is an acquisition of control of the
Corporation by a Person or group of Persons (other than Stockholders and their
Affiliates). For purposes of this definition, the term “control” shall mean the
possession, directly or indirectly, of the power to either (A) vote more than
50% of the securities having ordinary voting power for the election of directors
(or comparable positions in the case of partnerships and limited liability
companies), or (B) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise (for the avoidance of doubt,
consent rights do not constitute “control” for the purpose of this definition);
or
(iv)    the liquidation or dissolution of the Corporation.
“Code” means the Internal Revenue Code of 1986, as amended.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Corporation” is defined in the preamble of this Agreement.
“Default Rate” means LIBOR plus 500 basis points.
“Determination” shall (a) have the meaning ascribed to such term in Section
1313(a) of the Code or similar provision of state or local Tax law, as
applicable, or (b) mean any other event (including the execution of a Form
870-AD) that finally and conclusively establishes the amount of any liability
for Tax.
“Divestiture” means the sale or other divestiture of any Taxable Entity, other
than (x) any such sale that is or is part of a Change of Control or (y) a
liquidation or merger of a Taxable Entity with and into another Taxable Entity
so long as such other Taxable Entity inherits the Pre-IPO NOLs, if any, of such
first-mentioned Taxable Entity as of the time of such transaction.
“Divestiture Acceleration Payment” is defined in Section 4.03(c) of this
Agreement.
“Early Termination Date” means the date of delivery of an Early Termination
Notice for purposes of determining the Early Termination Payment or such other
date as may be agreed to by the Stockholders Representative and the Corporation.
“Early Termination Notice” is defined in Section 4.02 of this Agreement.
“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.
“Early Termination Rate” means LIBOR plus 100 basis points.
“Early Termination Schedule” is defined in Section 4.02 of this Agreement.
“Expert” is defined in Section 7.08 of this Agreement.
“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state and local
tax law with respect to the Corporation’s payment obligations under this
Agreement.
“Initial Debt Documents” is defined in Section 5.02 of this Agreement.
“Interest Amount” is defined in Section 3.01(b) of this Agreement.
“IPO” means the initial public offering of common stock of the Corporation
pursuant to the registration statement on Form S-1 (File No. 333-206439) of the
Corporation.

-2-



--------------------------------------------------------------------------------




“ITR Payment” means any Tax Benefit Payment, Early Termination Payment, or
Divestiture Acceleration Payment required to be made by the Corporation to the
Stockholders under this Agreement.
“LIBOR” means, during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Reuters Screen page “LIBOR01” (or if such screen shall cease to
be publicly available, as reported by any other publicly available source of
such market rate) for London interbank offered rates for U.S. dollar deposits
for such period.
“Material Objection Notice” is defined in Section 2.03(a) of this Agreement.
“Net Tax Benefit” is defined in Section 3.01(b) of this Agreement.
“NOLs” means for applicable Tax purposes, net operating losses, capital losses,
charitable deductions, alternative minimum tax credit carryforwards, and federal
and state tax credits.
“Non-NOL Tax Liability” means, with respect to any federal Taxable Year, the
liability for Taxes of the Taxable Entities for such federal Taxable Year, and
the state and local Taxable Years ending with or within such federal Taxable
Year, determined using the same methods, elections, conventions and similar
practices used on (x) the relevant Taxable Entity Returns for such federal
Taxable Year and, without duplication, (y) the relevant Taxable Entity Returns
for any state or local Taxable Year ending with or within such federal Taxable
Year, but in each case without taking into account the Pre-IPO NOLs, or the
deduction attributable to Imputed Interest, if any. If all or any portion of the
liability for Taxes for a Taxable Year arises as a result of an audit by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Non-NOL Tax Liability unless and until there has been a
Determination with respect to such liability.
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.
“Permitted Assignee” means any Person who receives rights under this Agreement
pursuant to a Permitted Assignment.
“Permitted Assignment” means any assignment of all or a portion of the rights of
a Stockholder in accordance with this Agreement.
“Permitted Debt Documents” is defined in Section 5.02 of this Agreement.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
“Pre-IPO NOLs” means NOLs that have accrued or otherwise relate to taxable
periods (or portions thereof) beginning prior to the date of the IPO; provided,
that, in the case of a taxable period of a Taxable Entity beginning on or prior
to the date of the IPO and ending after the date of the IPO (a “Straddle
Period”), the Pre-IPO NOLs of a Taxable Entity for such Straddle Period shall
for purposes of this Agreement be calculated based on an interim closing of the
books as of the close of the date of the IPO (and for such purpose, the taxable
period of any partnership or other pass-through entity or any “controlled
foreign corporation” within the meaning of Section 957 of the Code in which the
Taxable Entity owns a beneficial interest shall be deemed to terminate at such
time), except that the amount of exemptions, allowances or deductions that are
calculated on an annual basis, such as the deduction for depreciation, with
respect to such Straddle Period shall be treated as apportioned on a daily
basis; provided, further, Pre-IPO NOLs shall not include NOLs of any corporation
or other entity acquired by a Taxable Entity by purchase, merger, or otherwise
(in each case, from a Person or Persons other than a Taxable Entity and whether
or not such corporation or other entity survives) after the IPO that relate to
periods (or portions thereof) ending on or prior to the date of such
acquisition.
“Realized Tax Benefit” means, for a federal Taxable Year, the excess, if any, of
the Non-NOL Tax Liability over the actual liability for Taxes of the Taxable
Entities for (x) such federal Taxable Year and, without duplication, (y) any
state or local Taxable Year ending with or within such federal Taxable Year, and
assuming for purposes of calculating any actual liability that the Taxable
Entities utilize the Pre-IPO NOLs and any deduction attributable to Imputed
Interest to the maximum extent permitted by law as early as may be permitted by
applicable law. If all or a portion of the actual Tax liability for Taxes for a
Taxable Year arises as a result of an audit by a Taxing Authority

-3-



--------------------------------------------------------------------------------




of any Taxable Year, such liability shall not be included in determining the
Realized Tax Benefit unless and until there has been a Determination with
respect to such liability.
“Reconciliation Dispute” is defined in Section 7.08 of this Agreement.
“Reconciliation Procedures” means those procedures set forth in Section 7.08 of
this Agreement.
“Schedule” means, as applicable, any Tax Benefit Schedule and the Early
Termination Schedule.
“Stockholder” and “Stockholders” are defined in the preamble of this Agreement.
“Stockholders Representative” is defined in the preamble of this Agreement.
“Straddle Period” is defined in the definition of “Pre-IPO NOLs”.
“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls more than 50% of the voting power (or other
similar interests) or the sole general partner interest or managing member or
similar interest of such Person.
“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.
“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.
“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.
“Taxable Entity” is defined in the recitals of this Agreement.
“Taxable Entity Return” means the federal income Tax Return of a Taxable Entity
filed with respect to a federal Taxable Year and/or state and/or local income
(or similar, including franchise, as applicable) Tax Return, as applicable, of
the Taxable Entity filed with respect to a Taxable Year ending with or within
such federal Taxable Year.
“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of state or local Tax law, as applicable (and, therefore, for
the avoidance of doubt, may include a period of less than 12 months for which a
Tax Return is made), ending on or after the date hereof.
“Tax” and “Taxes” means any and all U.S. federal, state and local taxes,
assessments or similar charges measured with respect to net income or profits,
and any interest related to such taxes.
“Taxing Authority” means any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
“Transferred NOLs” means, in the event of a Divestiture, the Pre-IPO NOLs
attributable to the Taxable Entities sold in such Divestiture to the extent such
Pre-IPO NOLs are transferred with such Taxable Entities under applicable Tax law
(including under Sections 381 and 1502 of the Code and the Treasury Regulations
promulgated thereunder, and any corresponding provisions of state and local law)
following the Divestiture (disregarding any limitation on the use of such
Pre-IPO NOLs as a result of the Divestiture) and do not remain under applicable
Tax law with the Corporation or any of its Subsidiaries (other than the Taxable
Entities sold in such Divestiture).
“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (i) in each Taxable Year ending on or after such Early Termination Date
(and each prior Taxable Year with respect to which the Tax Benefit Schedule has
not become final in accordance with the terms of this Agreement), each Taxable
Entity will generate an amount of taxable income sufficient to fully use the
Pre-IPO NOLs and deductions or loss carryforwards with respect to any Imputed
Interest that are available for use in such year (taking into account the rules
and limitations under Section 382 of the Code and the Treasury Regulations
promulgated thereunder as well as the rules relating to the treatment of “net
unrealized built-in gain” and “net unrealized built-in loss,” applying the
principles described in Notice 2003-65, 2003-2 C.B. 747; it being understood for
the avoidance of doubt that any deductions that would have arisen as a result of
a portion of a hypothetical Tax Benefit Payment being treated as Imputed
Interest pursuant to this Agreement and that are treated as Pre-IPO NOLs
available for use in a taxable year pursuant to this Agreement are not subject
to such rules and

-4-



--------------------------------------------------------------------------------




limitations described in Section 382 of the Code and the Treasury Regulations
promulgated thereunder or as the rules relating to the treatment of “net
unrealized built-in gain” and “net unrealized built-in loss” described in Notice
2003-65, 2003-2 C.B. 747), (ii) the utilization of the Pre-IPO NOLs and the
deductions or loss carryforwards with respect to any Imputed Interest for such
Taxable Year or future Taxable Years, as applicable, will be determined based on
the Tax laws in effect on the Early Termination Date, and (iii) the income Tax
rates that will be in effect for each such Taxable Year will be those specified
for each such Taxable Year by the Code and other laws as in effect on the Early
Termination Date (or, with respect to any Taxable Year for which such income Tax
rates are not specified by the Code and other law as in effect on the Early
Termination Date, such income Tax rates that are in effect on the Early
Termination Date).
Section 1.02.    Terms Generally.      In this Agreement, unless otherwise
specified or where the context otherwise requires:
(a)    the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;
(b)    words importing any gender shall include other genders;
(c)    words importing the singular only shall include the plural and vice
versa;
(d)    the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;
(e)    the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;
(f)    references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be
to Articles, Exhibits, Sections or Schedules of or to this Agreement;
(g)    references to any Person include the successors and permitted assigns of
such Person;
(h)    references to any agreement, contract or schedule, unless otherwise
stated, are to such agreement, contract or schedule as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;
and
(i)    the parties hereto have participated collectively in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, it is the intention of the parties that this
Agreement shall be construed as if drafted collectively by the parties hereto,
and that no presumption or burden of proof shall arise favoring or disfavoring
any party hereto by virtue of the authorship of any provisions of this
Agreement.
ARTICLE II    
DETERMINATION OF REALIZED TAX BENEFIT
Section 2.01.    Pre-IPO NOLs.     The Corporation, on the one hand, and the
Stockholders, on the other hand, acknowledge that the Taxable Entities may
utilize the Pre-IPO NOLs to reduce the amount of Taxes that the Taxable Entities
would otherwise be required to pay in the future.
Section 2.02.    Tax Benefit Schedule.     Within ninety (90) calendar days
after the filing of the U.S. federal income Tax Return of the Corporation for
any federal Taxable Year in which there is a Realized Tax Benefit, the
Corporation shall provide to the Stockholders Representative a schedule showing,
in reasonable detail, (i) the calculation of the Realized Tax Benefit for such
federal Taxable Year, and (ii) the calculation of any payment to be made to the
Stockholders pursuant to Article III with respect to such federal Taxable Year
(collectively a “Tax Benefit Schedule”). Concurrently, the Corporation shall
also deliver to the Stockholders Representative all supporting information
(including work papers and valuation reports) reasonably necessary to support
the calculation of such payment. Each Schedule will become final as provided in
Section 2.03(a) and may be amended as provided in Section 2.03(b) (subject to
the procedures set forth in Section 2.03(a)).

-5-



--------------------------------------------------------------------------------




Section 2.03.    Procedures; Amendments.    
(a)    Procedure. Each time the Corporation delivers to the Stockholders
Representative an applicable Schedule under this Agreement, including any
Amended Schedule delivered pursuant to Section 2.03(b), and including any Early
Termination Schedule or amended Early Termination Schedule, the Corporation
shall also (x) deliver to the Stockholders Representative the schedules,
valuation reports, if any, and work papers necessary to provide reasonable
detail regarding the preparation of the Schedule and an Advisory Firm Letter
related to such Schedule (the cost and expense of which shall be paid by the
Corporation) and (y) allow the Stockholders Representative reasonable access at
no cost to the appropriate representatives at each of the Corporation and the
Advisory Firm in connection with a review of such Schedule. The applicable
Schedule shall become final and binding on all parties unless the Stockholders
Representative, within thirty (30) calendar days after receiving any Schedule or
amendment thereto, provides the Corporation with notice of a material objection
to such Schedule (a “Material Objection Notice”) made in good faith. A Schedule
will also become final and binding upon the Stockholders Representative
confirming in writing that it will not provide a Material Objection Notice with
respect to such Schedule. If the parties, for any reason, are unable to
successfully resolve the issues raised in any Material Objection Notice within
thirty (30) calendar days of receipt by the Corporation of such Material
Objection Notice, the Corporation and the Stockholders Representative shall
employ the Reconciliation Procedures.
(b)    Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Stockholders Representative, (iii) to comply with the Expert’s
determination under the Reconciliation Procedures, (iv) to reflect a material
change (relative to the amounts in the original Schedule) in the Realized Tax
Benefit for the relevant federal Taxable Year attributable to a carryback or
carryforward of a loss or other Tax item to a Taxable Year, or (v) to reflect a
material change (relative to the amounts in the original Schedule) in the
Realized Tax Benefit for the relevant federal Taxable Year attributable to an
amended Tax Return filed for a Taxable Year (such Schedule, an “Amended
Schedule”); provided, however, that an amendment under clause (i) attributable
to an audit of a Tax Return by an applicable Taxing Authority shall not be made
on an Amended Schedule unless and until there has been a Determination with
respect to such change. The Corporation shall provide any Amended Schedule to
the Stockholders Representative within thirty (30) calendar days of the
occurrence of an event referred to in clauses (i) through (v) of the preceding
sentence, and any such Amended Schedule shall be subject to approval procedures
similar to those described in Section 2.03(a).
ARTICLE III    
TAX BENEFIT PAYMENTS
Section 3.01.    Payments.    
(a)    Timing of Payments. Within five (5) Business Days of a Tax Benefit
Schedule with respect to a federal Taxable Year (for the avoidance of doubt,
including, without duplication, any state or local Taxable Year ending with or
within such Taxable Year) delivered to the Stockholders Representative becoming
final in accordance with the terms hereof, the Corporation shall pay to each
Stockholder for such Taxable Year(s) its share (based on such Stockholder’s
Applicable Percentage) of the Tax Benefit Payment for such federal Taxable Year
determined pursuant to Section 3.01(b). Each such share of a Tax Benefit Payment
shall be made by wire transfer of immediately available funds to a bank account
of the applicable Stockholder previously designated by the Stockholder to the
Corporation, or as otherwise agreed by the Corporation and the Stockholder. For
the avoidance of doubt, no Tax Benefit Payment shall be made in respect of
estimated Tax payments, including estimated federal income Tax payments.
(b)    A “Tax Benefit Payment” for a federal Taxable Year means an amount, not
less than zero, equal to eighty-five percent (85%) of the sum of the Net Tax
Benefit (as defined below) for such Taxable Year and the Interest Amount (as
defined below) for such Taxable Year. The “Net Tax Benefit” for a federal
Taxable Year shall equal: (i) the Taxable Entities’ Realized Tax Benefit, if
any, for such Taxable Year plus (ii) the amount of the excess (if any) of the
Realized Tax Benefit reflected on an Amended Schedule for a previous federal
Taxable Year over the Realized Tax Benefit reflected on the previous Tax Benefit
Schedule for such previous Taxable Year, minus (iii) the excess (if any) of

-6-



--------------------------------------------------------------------------------




the Realized Tax Benefit reflected on a previous Tax Benefit Schedule for a
previous federal Taxable Year over the Realized Tax Benefit reflected on the
Amended Schedule for such previous Taxable Year; provided, however, that, to the
extent the excess amounts described in clauses (ii) and (iii) of this definition
were taken into account in determining any Tax Benefit Payment in a preceding
federal Taxable Year, such amounts shall not be taken into account in
determining a Tax Benefit Payment attributable to any other Taxable Year;
provided, further, that the Stockholders shall not be required to return any
portion of any previously made Tax Benefit Payment. The “Interest Amount” for a
federal Taxable Year shall equal the interest on any Net Tax Benefit for such
Taxable Year calculated at the Agreed Rate from the due date (without
extensions) for filing the Corporation’s U.S. federal income Tax Return with
respect to Taxes for the Taxable Year for which the Net Tax Benefit is being
measured through the applicable Payment Date; provided, that, in the case of a
state or local Taxable Year of a Taxable Entity that ends within and not with
such federal Taxable Year, the interest on the portion of the Net Tax Benefit
attributable to such state or local Taxable Year shall be calculated at the
Agreed Rate from the due date (without extensions) for filing the Taxable
Entity’s corresponding state or local income Tax Return with respect to Taxes
for such state or local Taxable Year through the applicable Payment Date.
Section 3.02.    No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement, and this Agreement shall be construed
and interpreted in accordance with such intention. It is intended that 85% of
all Realized Tax Benefits for all Taxable Years (in addition to the Interest
Amounts contemplated by this Agreement) be paid by the Corporation (subject to
the provisions of ARTICLE IV).
ARTICLE IV    
TERMINATION
Section 4.01.    Termination, Early Termination and Breach of Agreement.    
(a)    The Corporation may terminate this Agreement by paying each Stockholder
its share (based on such Stockholder’s Applicable Percentage) of the Early
Termination Payment. Upon payment of the Early Termination Payment by the
Corporation to the Stockholders, no Taxable Entity will have any further payment
obligations under this Agreement, other than any Tax Benefit Payment agreed to
by the Corporation and the Stockholders Representative as due and payable but
unpaid as of the Early Termination Date (except to the extent that such amount
is included in the Early Termination Payment).
(b)    In the event that the Corporation breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall accelerate, and such obligations shall be calculated and
finalized pursuant to this Article IV as if an Early Termination Notice had been
delivered on the date of such breach and shall include (1) the Early Termination
Payment calculated as if an Early Termination Notice had been delivered on the
date of such breach and (2) any Tax Benefit Payment agreed to by the Corporation
and the Stockholders Representative as due and payable but as yet unpaid (except
to the extent that such amount is included in the Early Termination Payment).
Except as otherwise provided in the last sentence of Section 7.06(a), the
Stockholders Representative is the only person that may assert the Corporation
has breached any of its material obligations under this Agreement.
Notwithstanding the foregoing, in the event that the Corporation breaches this
Agreement, the Stockholders Representative shall be entitled to elect for the
Stockholders to receive the amounts set forth in (1), (2) and (3) above or to
seek specific performance of the terms hereof. The parties agree that the
failure to make any payment due pursuant to this Agreement within three months
of the date such payment is due shall be deemed to be a breach of a material
obligation under this Agreement for all purposes of this Agreement and that it
will not be considered to be a breach of a material obligation under this
Agreement to make a payment due pursuant to this Agreement within three months
of the date such payment is due; provided, that, in the event that payment is
not made within three months of the date such payment is due, the Stockholders
Representative shall, prior to claiming a breach by the Corporation pursuant to
this Section 4.01(c) for making untimely payments, be required to give written
notice to the Corporation that the Corporation has breached its material
obligations, and so long as such payment is made within five (5) Business Days
of the delivery of such notice to the Corporation, the Corporation shall no
longer be deemed to be in breach of its material obligations under this
Agreement as a result of such untimely

-7-



--------------------------------------------------------------------------------




payments. The parties agree that any breach of Section 7.13 of this Agreement by
the Corporation (without obtaining the advance written consent of the
Stockholders Representative) shall be deemed to be a breach of a material
obligation under this Agreement.
(c)    Change of Control. In the event of a Change of Control, all obligations
hereunder shall accelerate, and such obligations shall (except as otherwise
provided in this Section 4.01(c)) be calculated and finalized pursuant to this
ARTICLE IV as if an Early Termination Notice had been delivered on the date of
the Change of Control and shall include (1) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the effective
date of the Change of Control, and (2) any Tax Benefit Payment agreed to by the
Corporation and the Stockholders Representative as due and payable but as yet
unpaid (except to the extent that such amount is included in the Early
Termination Payment). In the event of a Change of Control, the Early Termination
Payment shall be calculated utilizing the Valuation Assumptions, substituting in
each case the phrase “closing date of a Change of Control” for the phrase “Early
Termination Date.” The Early Termination Payment arising as a result of a Change
of Control shall be payable on the date of such Change of Control, and the
Corporation shall use all reasonable efforts to provide to the Stockholders
Representative an Early Termination Schedule with respect to an expected Change
of Control as far in advance as is reasonably practicable of such Change of
Control (but no more than thirty Business Days in advance) so as to enable the
calculation of the Early Termination Payment to be finalized prior to the date
of the Change of Control. Notwithstanding the foregoing, where the parties
anticipate a Change of Control but are not certain of the date on which such
Change of Control will occur, the Corporation and the Stockholders
Representative may agree to base the calculations contemplated by this Section
4.01(c) on a date other than the Change of Control.
(d)    Divestiture Acceleration Payment. In the event of a Divestiture, the
Corporation shall pay to the Stockholders, in accordance with their Applicable
Percentages, the Divestiture Acceleration Payment in respect of such
Divestiture, which shall be calculated and finalized pursuant to this ARTICLE IV
as if an Early Termination Notice had been delivered on the date of the
Divestiture (but solely with respect to the Taxable Entities sold in the
Divestiture). In the event of a Divestiture, the Divestiture Acceleration
Payment shall be calculated utilizing the Valuation Assumptions, substituting in
each case the phrase “closing date of the Divestiture” for the phrase “Early
Termination Date.”
Section 4.02.    Early Termination Notice.     If the Corporation chooses to
exercise its right of early termination under Section 4.01 above, the
Corporation shall deliver to the Stockholders Representative notice of such
intention to exercise such right (an “Early Termination Notice”) and a schedule
(the “Early Termination Schedule”) specifying the Corporation’s intention to
exercise such right and showing in reasonable detail the information required
pursuant to Section 2.02 and the calculation of the Early Termination Payment.
The Early Termination Schedule shall become final and binding on all parties
unless the Stockholders Representative, within thirty (30) calendar days after
receiving the Early Termination Schedule, provides the Corporation with a
Material Objection Notice. An Early Termination Schedule will also become final
and binding upon the Stockholders Representative confirming in writing that it
will not provide a Material Objection Notice with respect to such Schedule. If
the parties, for any reason, are unable to successfully resolve the issues
raised in such Material Objection Notice within thirty (30) calendar days after
receipt by the Corporation of the Material Objection Notice, the Corporation and
the Stockholders Representative shall employ the Reconciliation Procedures as
described in Section 7.08 of this Agreement.
Section 4.03.    Payment upon Early Termination.     
i.Within three (3) Business Days after agreement is reached between the
Stockholders Representative and the Corporation concerning the Early Termination
Schedule or such Schedule is finalized pursuant to the Reconciliation
Procedures, the Corporation shall pay to each Stockholder its share (based on
such Stockholder’s Applicable Percentage) of the Early Termination Payment or
Divestiture Acceleration Payment. Such payment shall be made by wire transfer of
immediately available funds to a bank account designated by the applicable
Stockholders, or as otherwise agreed by the Corporation and the Stockholder.
ii.The “Early Termination Payment” means, as of the Early Termination Date, the
present value, discounted at the Early Termination Rate as of such date, of all
Tax Benefit Payments (other than those payable in addition to the Early
Termination Payment, where contemplated by Section 4.01) that would be required
to be paid by the

-8-



--------------------------------------------------------------------------------




Corporation beginning from the Early Termination Date, assuming the Valuation
Assumptions are applied, all as may be adjusted further in a manner agreed to by
the Corporation and the Stockholders Representative. For purposes of
calculating, pursuant to this Section 4.03(b), the present value of all Tax
Benefit Payments that would be required to be paid (1) it shall be assumed that,
absent the Early Termination Notice, all Tax Benefit Payments would be paid on
the due date (without extensions) for filing the Corporation’s U.S. federal
income Tax Return with respect to Taxes for each Taxable Year (or the due date
(without extensions) for filing the applicable Taxable Entity’s state or local
income Tax Returns, to the extent such Tax Benefit Payments are attributable to
the portion of the Net Tax Benefit attributable to such corresponding state or
local Taxable Year) and and (2) any deductions that would have arisen as a
result of a portion of any such hypothetical Tax Benefit Payment being treated
as Imputed Interest shall be treated as Pre-IPO NOLs available for use in the
taxable year in which such Tax Benefit Payment would have been paid based on the
application of the provisions of this Section 4.03(b) and the Valuation
Assumptions. A simplified example of the calculation of a Stockholder’s Early
Termination Payment will be included as Annex B to this Agreement upon the
review and approval of such example by the Stockholders Representative.
iii.The “Divestiture Acceleration Payment” as of the date of any Divestiture
means the present value, discounted at the Early Termination Rate as of such
date, of the Tax Benefit Payment resulting solely from the Transferred NOLs that
would be required to be paid by the Corporation beginning from the date of such
Divestiture assuming the Valuation Assumptions are applied, provided that the
Divestiture Acceleration Payment shall be calculated without giving effect to
any limitation on the use of the Transferred NOLs resulting from the
Divestiture, all as may be adjusted further in a manner agreed to by the
Corporation and the Stockholders Representative. For purposes of calculating the
present value pursuant to this Section 4.03(c) of all Tax Benefit Payments that
would be required to be paid (1) it shall be assumed that absent the Divestiture
all Tax Benefit Payments would be paid on the due date (without extensions) for
filing the Corporation’s U.S. federal income Tax Return with respect to Taxes
for each Taxable Year (or the due date (without extensions) for filing the
applicable Taxable Entity’s state or local income Tax Returns, to the extent
such Tax Benefit Payments are attributable to the portion of the Net Tax Benefit
attributable to such corresponding state or local Taxable Year) and (2) any
deductions that would have arisen as a result of a portion of any such
hypothetical Tax Benefit Payment being treated as Imputed Interest shall be
treated as Pre-IPO NOLs available for use in the taxable year in which such Tax
Benefit Payment would have been paid based on the application of the provisions
of this Section 4.03(c) and the Valuation Assumptions.
ARTICLE V    
LATE PAYMENTS AND COMPLIANCE WITH INDEBTEDNESS
Section 5.01. Late Payments by the Corporation. The amount of all or any portion
of any ITR Payment not made to the Stockholders when due under the terms of this
Agreement shall be payable together with any interest thereon, computed at the
Default Rate and commencing from the date on which such ITR Payment was due and
payable.
Section 5.02. Compliance with Indebtedness. Notwithstanding anything in this
Agreement to the contrary, it shall not be a breach of this Agreement if the
Corporation fails to make or cause to be made any Tax Benefit Payment (or
portion thereof) when due (other than, for clarity, any Early Termination
Payment payable in connection with a Change of Control) to the extent that the
Corporation determines in good faith that the Corporation has insufficient funds
(taking into account funds of its wholly-owned Subsidiaries that are permitted
to be distributed or loaned to the Corporation pursuant to the terms of any
applicable credit agreements or other documents evidencing indebtedness (each as
reasonably interpreted by the Corporation), but not taking into account funds of
its wholly-owned Subsidiaries that are not permitted to be distributed or loaned
pursuant to the terms of such agreements or documents and not taking into
account funds reasonably reserved for reasonably expected liabilities or
expenses) to make such payment; provided that the interest provisions of Section
5.01 shall apply to such late payment (unless the Corporation determines in good
faith that (x) the Corporation does not have sufficient cash to make such
payment as a result of limitations imposed by credit agreements or any other
documents evidencing indebtedness to which the Corporation or its wholly-owned
Subsidiaries is a party, guarantor or otherwise an obligor as of the date of
this Agreement (the “Initial Debt Documents”) or any other document evidencing
indebtedness to which the Corporation or its wholly-owned Subsidiaries becomes a
party, guarantor or otherwise an obligor thereafter to the extent the terms of
such other documents are not materially more restrictive in respect of the
Corporation’s ability to receive from its direct or indirect Subsidiaries funds
sufficient to make such

-9-



--------------------------------------------------------------------------------




payments compared to the terms of the Initial Debt Documents, as determined by
the Corporation in good faith (any such document, collectively with the Initial
Debt Documents, the “Permitted Debt Documents”), or (y) such payments could (I)
be set aside as fraudulent transfers or conveyances or similar actions under
fraudulent transfer laws or (II) could cause the Corporation and/or its
wholly-owned Subsidiaries to be undercapitalized, in which case Section 5.01
shall apply, but the Default Rate shall be replaced by the Agreed Rate).
ARTICLE VI    
NO DISPUTES: CONSISTENCY: COOPERATION
Section 6.01. The Stockholders Representative’s Participation in the
Corporation’s Tax Matters.     Except as otherwise provided herein, the
Corporation shall have full responsibility for, and sole discretion over, all
Tax matters concerning the Corporation, including the preparation, filing or
amendment of any Tax Return and the defense, contest, or settlement of any issue
pertaining to Taxes, subject to a requirement that the Corporation act in good
faith in connection with its control of any matter which is reasonably expected
to affect any Stockholder’s rights and obligations under this Agreement.
Notwithstanding the foregoing, the Corporation shall notify the Stockholders
Representative of, and keep the Stockholders Representative reasonably informed
with respect to, the portion of any audit of the Corporation or other Taxable
Entity by a Taxing Authority the outcome of which is reasonably expected to
affect any Stockholder’s rights and obligations under this Agreement, and shall
give the Stockholders Representative reasonable opportunity to provide
information and participate in the applicable portion of such audit.
Section 6.02. Consistency. The Corporation and the Stockholders agree to report
and cause to be reported for all purposes, including federal, state, and local
Tax purposes and financial reporting purposes, except upon a contrary final
determination by an applicable Taxing Authority (i) the ITR Payments as
described in Section 351(b) of the Code as partial consideration to the
Stockholders for their transfer of equity interests in Surgery Center Holdings,
LLC to the Corporation, other than amounts required to be treated as Imputed
Interest, and (ii) all other Tax-related items in a manner consistent with that
specified by the Corporation in any Schedule or statement required or permitted
to be provided by or on behalf of the Corporation under this Agreement and
agreed by the Stockholders Representative.
Section 6.03. Cooperation. Each of the Corporation and the Stockholders (through
the Stockholders Representative) shall (a) furnish to the other party in a
timely manner such information, documents and other materials as the other party
may reasonably request for purposes of making or approving any determination or
computation necessary or appropriate under this Agreement, preparing any Tax
Return or contesting or defending any audit, examination or controversy with any
Taxing Authority, (b) make itself available to the other party and its
representatives to provide explanations of documents and materials and such
other information as the requesting party or its representatives may reasonably
request in connection with any of the matters described in clause (a) above, and
(c) reasonably cooperate in connection with any such matter, and the requesting
party shall reimburse the other party for any reasonable third-party costs and
expenses incurred pursuant to this Section 6.03.
ARTICLE VII    
MISCELLANEOUS
Section 7.01. Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by certified or registered
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be as
specified in a notice given in accordance with this Section 7.01). All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
If to the Corporation, to:
Surgery Partners, Inc.
40 Burton Hills Boulevard
Suite 500
Nashville, Tennessee 37215
Fax: (615) 234-5998
Attention: Chief Financial Officer and Chief Executive Officer

-10-



--------------------------------------------------------------------------------




Email: tsparks@surgerypartners.com and mdoyle@surgerypartners.com
with a copy (which shall not constitute notice) to :
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036
Fax: (646) 728-1523
Attention: Carl Marcellino
Email: carl.marcellino@ropesgray.com
If to the Stockholders Representative, to:
H.I.G. Surgery Centers, LLC
c/o H.I.G. Capital
600 Fifth Avenue
New York, New York 10020
Fax: (212) 506-0559
Attention: Chris Latiala and Matthew Lozow
Email: claitala@higcapital.com and mlozow@higcapital.com
with a copy (which shall not constitute notice) to :
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036
Fax: (646) 728-1523
Attention: Carl Marcellino
Email: carl.marcellino@ropesgray.com


Any party may change its address, fax number or e-mail by giving the other party
written notice of its new address, fax number or e-mail in the manner set forth
above.


Section 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission (or similar electronic
transmission) shall be as effective as delivery of a manually signed counterpart
of this Agreement.
Section 7.03. Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. This Agreement
shall be binding upon and inure solely to the benefit of each party hereto and
their respective successors and permitted assigns. Other than as provided in the
preceding sentence, nothing in this Agreement, express or implied, is intended
to, or shall, confer upon any other Person any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
Section 7.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
Section 7.05. Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced as a result of
any law or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner,
in order that the transactions contemplated hereby may be consummated as
originally contemplated to the greatest extent possible.
Section 7.06. Successors; Assignment; Amendments; Waivers.    

-11-



--------------------------------------------------------------------------------




(a)    Each Stockholder may freely assign or transfer its rights under this
Agreement without the prior written consent of the Corporation to any Person as
long as such transferee has executed and delivered, or, in connection with such
transfer, executes and delivers, a joinder to this Agreement, in form and
substance reasonably satisfactory to the Corporation, agreeing to be bound by
all provisions of this Agreement. If the Stockholders Representative assigns all
or a portion of its rights as a Stockholder under this Agreement, such
transferee shall, at the election of the Stockholders Representative, also have
the rights provided to the Stockholders Representative in its capacity as such;
provided further that the Stockholders Representative may assign its rights in
its capacity as such to an Affiliate.
(b)    The Corporation may not assign any of its rights and obligations under
this Agreement without the prior written consent of the Stockholders
Representative.
(c)    No provision of this Agreement may be amended unless such amendment is
approved in writing by the Corporation and the Stockholders Representative. No
provision of this Agreement may be waived unless such waiver is in writing and
signed by the party against whom the waiver is to be effective.
(d)    All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives, including any Permitted Assignee pursuant to a Permitted
Assignment. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.
Section 7.07.    Resolution of Disputes.     
(a)    Other than with respect to any disputes under Section 2.03, Section 4.02,
Section 4.03, or Section 6.02 (which are to be resolved pursuant to Section
7.08), any and all disputes which cannot be settled amicably between the
Corporation and the Stockholders Representative, including any ancillary claims
of any party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) shall be finally settled by arbitration conducted by a single
arbitrator in accordance with the then existing Rules of Arbitration of the
International Chamber of Commerce. The place of arbitration shall be New York,
New York. The parties shall jointly select a single arbitrator who shall have
the authority to hold hearings and to render a decision in accordance with the
then existing Rules of Arbitration of the International Chamber of Commerce. If
the Corporation and the Stockholders Representative fail to agree on the
selection of an arbitrator within thirty (30) calendar days of the receipt of
the request for arbitration, the arbitrator shall be selected by the
International Chamber of Commerce. The arbitrator shall be a lawyer. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. Section
1, et seq., and judgment on the award may be entered by any court having
jurisdiction thereof. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.
(b)    Notwithstanding the provisions of Section 7.07(a), either the Corporation
or the Stockholders Representative may bring an action or special proceeding in
any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
Section 7.07(b), the Stockholders Representative (i) expressly consents to the
application of Section 7.07(c) to any such action or proceeding, and (ii)
irrevocably appoints the Corporation as its agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise the Stockholders Representative of
any such service of process, shall be deemed in every respect effective service
of process upon such Stockholder in any such action or proceeding.
(c)    (i) THE CORPORATION AND EACH STOCKHOLDER (THROUGH THE STOCKHOLDERS
REPRESENTATIVE) HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED
IN NEW YORK AND AGREES THAT ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH
THE PROVISIONS OF Section 7.07(b) SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY IN
THE SUPREME COURT OF THE STATE OF NEW YORK AND ANY STATE APPELLATE

-12-



--------------------------------------------------------------------------------




COURT THEREFROM WITHIN THE STATE OF NEW YORK (OR, IF THE SUPREME COURT OF THE
STATE OF NEW YORK REFUSES TO ACCEPT JURISDICTION OVER A PARTICULAR MATTER, ANY
STATE OR FEDERAL COURT WITHIN THE STATE OF NEW YORK). The parties acknowledge
that the forum designated by this Section 7.07(c) has a reasonable relation to
this Agreement and to the parties’ relationship with one another.
(ii)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in Section 7.07(c)(i) and such parties agree
not to plead or claim the same.
(iii)    AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES TO ENTER
INTO THIS AGREEMENT (WITH EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT COUNSEL),
EACH OF THE PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF
WHICH PARTY INITIATES SUCH ACTION OR PROCEEDING, AND ANY ACTION OR PROCEEDING
UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.
Section 7.08. Reconciliation Procedures. In the event that the Corporation and
the Stockholders Representative are unable to resolve a disagreement with
respect to the matters governed by Section 2.03, Section 4.02, Section 4.03, and
Section 6.02 within the relevant period designated in this Agreement (or the
amount of a payment in the case of an early termination, breach of agreement,
Change of Control, or Divestiture Acceleration Payment to which Section 4.01
applies) (a “Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert in the particular
area of disagreement (the “Expert”) mutually acceptable to both parties. The
Expert shall be a partner in a nationally recognized accounting firm or a law
firm (other than the Advisory Firm), and the Expert shall not, and the firm that
employs the Expert shall not, have any material relationship with the
Corporation or any of the Stockholders or any other actual or potential conflict
of interest. If the Reconciliation Dispute is not resolved before any payment
that is the subject of the Reconciliation Dispute is due or any Tax Return
reflecting the subject of the Reconciliation Dispute is due, such payment shall
be made on the date prescribed by this Agreement and such Tax Return may be
filed as prepared by the Corporation, subject to adjustment or amendment upon
resolution. The costs and expenses relating to the engagement of such Expert or
the amendment of any Tax Return shall be borne by the Corporation, except as
provided in the next sentence. Each of the Corporation and the Stockholders
shall bear their own costs and expenses of such proceeding. Any dispute as to
whether a dispute is a Reconciliation Dispute, within the meaning of this
Section 7.08 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.08 shall be binding on the Corporation and the Stockholders and may be
entered and enforced in any court having jurisdiction.
Section 7.09. Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code, or any applicable provision of state or local or
foreign Tax law, provided that the Corporation (i) gives 10 days advance written
notice of its intention to make such withholding to the Stockholders
Representative, (ii) identifies the legal basis requiring such withholding and
(iii) gives the Stockholders Representative an opportunity to establish that
such withholding is not legally required. To the extent that amounts are so
withheld and paid over to the appropriate Taxing Authority by the Corporation,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the Stockholders. The Corporation shall provide evidence of
such payments to the Stockholders (through the Stockholders Representative) to
the extent that such evidence is available.
Section 7.10. Affiliated Corporations; Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.    
(a)    If a Taxable Entity is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Sections 1501 et seq. of the Code (other than if the Taxable Entity
becomes a member of such a group as a result of a Change of Control or
Divestiture, in which case the

-13-



--------------------------------------------------------------------------------




provisions of Article IV shall control), or a member of a consolidated, combined
or unitary group of any corresponding provisions of state, local or foreign law,
then: (i) the provisions of this Agreement shall be applied with respect to the
group (or groups, as applicable) as a whole; and (ii) Tax Benefit Payments shall
be computed with reference to the consolidated taxable income of the group (or
groups, as applicable) as a whole.
(b)    If any Person the income of which is included in the income of the
Corporation’s affiliated or consolidated group transfers one or more assets to a
corporation with which such Person does not file a consolidated Tax Return
pursuant to Section 1501 of the Code, for purposes of calculating the amount of
any Tax Benefit Payment (e.g., calculating the gross income of the Corporation’s
affiliated or consolidated group and determining the Realized Tax Benefit) due
hereunder, such Person shall be treated as having disposed of such asset in a
fully taxable transaction on the date of such transfer. The consideration deemed
to be received by such entity shall be equal to the fair market value of the
transferred asset, plus (i) the amount of debt to which such asset is subject,
in the case of a transfer of an encumbered asset, or (ii) the amount of debt
allocated to such asset, in the case of a transfer of a partnership interest.
Section 7.11. Confidentiality. (a) Each Stockholder (through the Stockholders
Representative) and each of its assignees acknowledges and agrees that the
information of the Corporation is confidential and, except in the course of
performing any duties as necessary for the Corporation and its Affiliates, as
required by law or legal process or to enforce the terms of this Agreement,
shall keep and retain in the strictest confidence and not to disclose to any
Person all confidential matters, acquired pursuant to this Agreement, of the
Corporation or the Stockholders. This Section 7.11 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of a
Stockholder or affiliate in violation of this Agreement) or is generally known
to the business community or (ii) the disclosure of information to the extent
necessary for any Stockholder or affiliate to prepare and file its Tax Returns,
to respond to any inquiries regarding the same from any Taxing Authority or to
prosecute or defend any action, proceeding or audit by any Taxing Authority with
respect to such returns. Notwithstanding anything to the contrary herein, each
Stockholder and each assignee (and each employee, representative or other agent
of such Stockholder or assignee) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of (w) the
Corporation and its Subsidiaries, (x) the transactions entered into in
connection with the IPO, (y) this Agreement and (z) any of the transactions of
the Corporation and its Subsidiaries, and all materials of any kind (including
opinions or other Tax analyses) that are provided to such Stockholder or
assignee relating to such Tax treatment and Tax structure.
(b)    If the Stockholders Representative or any of its assignees commits a
breach, or threatens to commit a breach, of any of the provisions of this
Section 7.11, the Corporation shall have the right and remedy to have the
provisions of this Section 7.11 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporation or any of
its Subsidiaries and the accounts and funds managed by the Corporation, and that
money damages alone shall not provide an adequate remedy to such Persons. Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.
Section 7.12. Appointment of Stockholders Representative.     
(a)    Appointment. Without further action of any of the Corporation, the
Stockholders Representative or any Stockholder, and as partial consideration of
the benefits conferred by this Agreement, the Stockholders Representative is
hereby irrevocably constituted and appointed, with full power of substitution,
to act in the name, place and stead of each Stockholder with respect to the
taking by the Stockholders Representative of any and all actions and the making
of any decisions required or permitted to be taken by the Stockholders
Representatives under this Agreement (and any potential agreement with the
Corporation to terminate this Agreement earlier than such time as is provided in
Section 4.01 provided that any payment made by the Corporation upon such an
early termination shall be paid to each Stockholder based on such Stockholder’s
Applicable Percentage). The power of attorney granted herein is coupled with an
interest and is irrevocable and may be delegated by the Stockholders
Representatives. No bond shall be required of the Stockholders Representatives,
and the Stockholders Representatives shall receive no compensation for its
services.

-14-



--------------------------------------------------------------------------------




(b)    Expenses. If at any time the Stockholders Representative shall incur out
of pocket expenses in connection with the exercise of its duties hereunder, upon
written notice to the Corporation from the Stockholders Representative of
documented costs and expenses (including fees and disbursements of counsel and
accountants) incurred by the Stockholders Representative in connection with the
performance of its rights or obligations under this Agreement and the taking of
any and all actions in connection therewith, the Corporation shall reduce any
future payments (if any) due to the Stockholders hereunder pro rata (based on
their respective Applicable Percentages in the Corporation) by the amount of
such expenses which it shall instead remit directly to the Stockholders
Representative. In connection with the performance of its rights and obligations
under this Agreement and the taking of any and all actions in connection
therewith, the Stockholders Representative shall not be required to expend any
of its own funds (though, for the avoidance of doubt, it may do so at any time
and from time to time in its sole discretion).
(c)    Limitation on Liability. The Stockholders Representative shall not be
liable to any Stockholder for any act of the Stockholders Representative arising
out of or in connection with the acceptance or administration of its duties
under this Agreement, except to the extent any liability, loss, damage, penalty,
fine, cost or expense is actually incurred by such Stockholder as a proximate
result of the bad faith or willful misconduct of the Stockholders Representative
(it being understood that any act done or omitted pursuant to the advice of
legal counsel shall be conclusive evidence of such action or omission being made
in good faith and with reasonable judgment). The Stockholders Representative
shall not be liable for, and shall be indemnified by the Stockholders (on a
several but not joint basis) for, any liability, loss, damage, penalty or fine
incurred by the Stockholders Representative (and any cost or expense incurred by
the Stockholders Representative in connection therewith and herewith and not
previously reimbursed pursuant to subsection (b) above) arising out of or in
connection with the acceptance or administration of its duties under this
Agreement, except to the extent that any such liability, loss, damage, penalty,
fine, cost or expense is the proximate result of the bad faith or willful
misconduct of the Stockholders Representative (it being understood that any act
done or omitted pursuant to the advice of legal counsel shall be conclusive
evidence of such action or omission being made in good faith and with reasonable
judgment); provided, however, in no event shall any Stockholder be obligated to
indemnify the Stockholders Representative hereunder for any liability, loss,
damage, penalty, fine, cost or expense to the extent (and only to the extent)
that the aggregate amount of all liabilities, losses, damages, penalties, fines,
costs and expenses indemnified by such Stockholder hereunder is or would be in
excess of the aggregate payments under this Agreement actually remitted to such
Stockholder. Each Stockholder’s receipt of any and all benefits to which such
Stockholder is entitled under this Agreement, if any, is conditioned upon and
subject to such Stockholder’s acceptance of all obligations, including the
obligations of this Section 7.12(c), applicable to such Stockholder under this
Agreement.
(d)    Actions of the Stockholders Representative. Any decision, act, consent or
instruction of the Stockholders Representative shall constitute a decision of
all Stockholders and shall be final, binding and conclusive upon each
Stockholder, and the Corporation may rely upon any decision, act, consent or
instruction of the Stockholders Representative as being the decision, act,
consent or instruction of each Stockholder. The Corporation is hereby relieved
from any liability to any Person for any acts done by the Corporation in
accordance with any such decision, act, consent or instruction of the
Stockholders Representative.
Section 7.13.    Conflicting Agreements.     Other than with respect to the
Permitted Debt Documents, the Corporation shall not, and shall cause its
Subsidiaries to not, enter into any agreement or indenture or any amendment or
other modification to any agreement or indenture (including, in each case, in
connection with any refinancing) that would, directly or indirectly, restrict or
otherwise encumber (or in the case of amendments or other modifications, further
restrict or encumber) its ability to make payments under this Agreement in
accordance with its terms, including any agreement that would, directly or
indirectly, restrict or otherwise encumber (or in the case of amendments or
other modifications, further restrict or encumber) the ability of the
Corporation’s Subsidiaries to upstream cash (by dividend or loan) to the
Corporation to fund amounts payable by the Corporation under this Agreement.


[Signatures pages follow]

-15-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation, Stockholders Representative, and each
Stockholder have duly executed this Agreement as of the date first written
above.
 
SURGERY PARTNERS, INC.




By: /s/ Michael T. Doyle
Name: Michael T. Doyle
Title: Chief Executive Officer
 


H.I.G. SURGERY CENTERS, LLC, as Stockholders Representative




By: /s/ Richard Siegel
Name: Richard Siegel
Title: Authorized Signatory






[Signature Page to Surgery Partners, Inc. Tax Receivable Agreement]



--------------------------------------------------------------------------------




STOCKHOLDERS
 
 
H.I.G. Surgery Centers LLC
By: /s/ Richard Siegel
Name: Richard Siegel
Title: Authorized Signatory


 
THL Credit, Inc.
By:  /s/ Christopher J. Flynn 
Name: Christopher J. Flynn
Title: Co-Chief Executive Officer
 
Multi Strategy IC Limited
By: /s/ Lisa Crowson and /s/ Brett McFarlane  
Name: Lisa Crowson and Brett McFarlane
Title: Director and Authorised Signatory
 
Partners Group Access 74 L.P.
By:  /s/ Brett McFarlane and /s/ Daniel Stopher  
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Authorised Signatory
 
Partners Group Direct Mezzanine 2011, L.P.
By: /s/ Brett McFarlane and /s/ Daniel Stopher
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director
 
Partners Group Mezzanine Finance III, L.P.
By: /s/ Brett McFarlane and /s/ Daniel Stopher
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director
 
Partners Group Mezzanine Finance IV, L.P.
By:  /s/ Brett McFarlane and /s/ Daniel Stopher 
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director
 
Partners Group MRP, L.P.
By:  /s/ Brett McFarlane and /s/ Daniel Stopher 
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director


[Signature Page to Surgery Partners, Inc. Tax Receivable Agreement]



--------------------------------------------------------------------------------




 
Partners Group Private Equity (Master Fund), LLC
By: /s/ Brett McFarlane and /s/ Daniel Stopher
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director
 
 /s/ Scott Macomber 
Scott Macomber
 
 /s/ John Lawrence 
John Lawrence
 
/s/ Myra Fernandez Doyle
Myra Fernandez Doyle, as Trustee of the Makayla Doyle 2012 Irrevocable Trust
under agreement dated July 20, 2012
 
/s/ Myra Fernandez Doyle
Myra Fernandez Doyle, as Trustee of the Michael Doyle 2012 Irrevocable Trust
under agreement dated July 20, 2012
 
/s/ Myra Fernandez Doyle
Myra Fernandez Doyle, as Trustee of the Mason Doyle 2012 Irrevocable Trust under
agreement dated July 20, 2012
 
/s/ Michael T. Doyle
Michael T. Doyle
 
/s/ Marcy Atheney
Marcy Atheney
 
/s/ Preston Bain
Preston Bain


-18-



--------------------------------------------------------------------------------




 
/s/ Jennifer Baldock
Jennifer Baldock
 
/s/ Chad Baldwin
Chad Baldwin
 
/s/ Derek Bell
Derek Bell
 
/s/ Randy Bissel
Randy Bissel
 
/s/ John Blanck
John Blanck
 
/s/ Brian Blankenship
Brian Blankenship
 
/s/ Philip Bodie
Philip Bodie
 
/s/ Jane Bradford
Jane Bradford
 
/s/ Ronald Brank
Ronald Brank


-19-



--------------------------------------------------------------------------------




 
/s/ Laurie Brocato Scovell
Laurie Brocato Scovell
 
/s/ Jeff Bruener
Jeff Bruener
 
/s/ John Calta
John Calta
 
/s/ Elizabeth Campbell
Elizabeth Campbell
 
/s/ Eric Chandler
Eric Chandler
 
/s/ Armando Cremata
Armando Cremata
 
/s/ John Crysel
John Crysel
 
/s/ Dennis Dean
Dennis Dean
 
/s/ Kevin Dowdy
Kevin Dowdy


-20-



--------------------------------------------------------------------------------




 
/s/ Michelle Faccinello‐Jones
Michelle Faccinello‐Jones
 
/s/ George Goodwin
George Goodwin
 
/s/ Elise Gregory
Elise Gregory
 
/s/ David Harkins
David Harkins
 
/s/ Craig Hethcox
Craig Hethcox
 
/s/ Lainie Kennedy
Lainie Kennedy
 
/s/ Miles Kennedy
Miles Kennedy
 
/s/ Julie Lewis
Julie Lewis
 
/s/ Brandan Lingle
Brandan Lingle


-21-



--------------------------------------------------------------------------------




 
/s/ Lisa Mann
Lisa Mann
 
/s/ Justin McCann
Justin McCann
 
/s/ Will Milo
Will Milo
 
/s/ Ken Mitchell
Ken Mitchell
 
/s/ Matt Musso
Matt Musso
 
/s/ Darrell Naish
Darrell Naish
 
/s/ David Neal
David Neal
 
/s/ Jeff Parks
Jeff Parks
 
/s/ James B. Parnell
James B. Parnell


-22-



--------------------------------------------------------------------------------




 
/s/ Rick Payne
Rick Payne
 
/s/ Matt Petty
Matt Petty
 
/s/ Stephanie Plummer
Stephanie Plummer
 
/s/ Katherine Rendall
Katherine Rendall
 
/s/ Linda Simmons
Linda Simmons
 
/s/ Michele Simon
Michele Simon
 
/s/ Colleen Smallwood
Colleen Smallwood
 
/s/ Teresa Sparks
Teresa Sparks
 
/s/ Anthony Taparo
Anthony Taparo


-23-



--------------------------------------------------------------------------------




 
/s/ Chris Throckmorton
Chris Throckmorton
 
/s/ Chris Toepke
Chris Toepke
 
/s/ Joe Vesneski
Joe Vesneski
 
/s/ Leonard Warren
Leonard Warren
 
/s/ Trent Webb
Trent Webb
 
/s/ Kelly Whelan
Kelly Whelan
 
/s/ Lauren Whitsett
Lauren Whitsett
 
/s/ David Williamson
David Williamson
 
/s/ Ron Zelhof
Ron Zelhof




-24-



--------------------------------------------------------------------------------




Annex A

List of Stockholders (and Applicable Percentages)
Stockholder
 
Applicable Percentage
H.I.G. Surgery Centers, LLC
 
82.02%
THL Credit, Inc.
 
0.82%
Multi Strategy IC Limited
 
0.00%
Partners Group Access 74 L.P.
 
0.25%
Partners Group Direct Mezzanine 2011, L.P. Inc.
 
0.02%
Partners Group Mezzanine Finance III, L.P.
 
0.23%
Partners Group Mezzanine Finance IV, L.P.
 
0.01%
Partners Group MRP, L.P.
 
0.06%
Partners Group Private Equity (Master Fund), LLC
 
0.04%
Scott Macomber
 
0.76%
John Lawrence
 
0.51%
Makayla Doyle 2012 Irrevocable Trust
 
0.14%
Mason Doyle 2012 Irrevocable Trust
 
0.14%
Michael Doyle 2012 Irrevocable Trust
 
0.14%
Michael T. Doyle
 
9.05%
Anthony Taparo
 
0.20%
Armando Cremata
 
0.18%
Dennis Dean
 
0.26%
George Goodwin
 
0.23%
Jeff Parks
 
0.85%
Jennifer Baldock
 
0.17%
John Crysel
 
0.26%
Julie Lewis
 
0.18%
Ken Mitchell
 
0.07%
Matt Petty
 
0.10%
Michele Simon
 
0.18%
Ronald P. Zelhof
 
0.36%
Teresa Sparks
 
0.43%
William Milo
 
0.72%
Chris Throckmorton
 
0.20%
Chris Toepke
 
0.20%
David Harkins
 
0.07%
David Neal
 
0.07%
Brandan Lingle
 
0.07%
Brian Blankenship
 
0.03%
Chad Baldwin
 
0.03%
Colleen Smallwood
 
0.01%
Darrell Naish
 
0.06%


[Annex A-1]



--------------------------------------------------------------------------------




David Williamson
 
0.03%
Derek Bell
 
0.03%
Elizabeth Campbell
 
0.03%
Eric Chandler
 
0.01%
Garrett Miles Kennedy
 
0.05%
James B. Parnell
 
0.01%
Jane Bradford
 
0.01%
Jeff Bruener
 
0.04%
Joe Vesneski
 
0.01%
John Blanck
 
0.04%
John Calta
 
0.04%
Justin McCann
 
0.01%
Katie Rendall
 
0.01%
Kelly Whelan
 
0.01%
Kevin Dowdy
 
0.02%
Lauren Whitsett
 
0.03%
Laurie Brocato-Scovell
 
0.01%
Leonard Warren
 
0.02%
Linda Simmons
 
0.04%
Lisa Mann
 
0.02%
Marcy Atheney
 
0.04%
Marialaina Kennedy
 
0.07%
Matt Musso
 
0.04%
Michelle Facchinello
 
0.02%
Philip Bodie
 
0.01%
Phillip C. Hethcox
 
0.04%
Preston Bain
 
0.03%
Randy Bissel
 
0.04%
Rebecca Elise Gregory
 
0.01%
Rick Payne
 
0.01%
Ronald Brank
 
0.06%
Stephanie Plummer
 
0.01%
Trent Webb
 
0.04%




[Annex A-2]

